       Case 4:19-cv-01491 Document 22 Filed on 08/16/19 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE                       )
INSURANCE COMPANY, et al.,                         )
                                                   )
                               Plaintiffs,         )
                                                         Case No. Case No. 4:19-cv-01491
v.                                                 )
                                                   )
NOORUDDIN S. PUNJWANI, M.D., et al.,               )
                                                   )
                               Defendants.         )

        DEFENDANTS PAIN ALLEVIATION & INTERVENTIONAL NEEDS, PLLC,
     BARKETALI M. ROOPANI, ANIL B. ROOPANI, AND SOHAIL B. ROOPANI’S
            REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

I.       INTRODUCTION

         A cursory review of the Complaint reveals State Farm’s1 claims are essentially that it was

defrauded into paying settlements to or on behalf of its insureds. Yet State Farm fails entirely to

plead any facts against P.A.I.N. or the Roopani Defendants that would support any recovery

from them. Absent from the Complaint is any factual allegation of conduct by P.A.I.N. or the

Roopani Defendants that would support a finding of fraud. Yet the alleged fraudulent scheme is

the underpinning of the sole count alleged against these Defendants, a claim for money-had-and-

received. Because State Farm has failed to plead any factual or legal basis for recovery against

P.A.I.N. or the Roopani Defendants, Defendants’ Motion to Dismiss should be granted.

         A.        State Farm’s Money-Had-And-Received Claim Must Be Dismissed, Because
                   State Farm Has Failed to Sufficiently Plead Any Facts Showing

         State Farm’s opposition relies heavily on H.E.B., LLC v. Ardinger, 369 S.W.3d 496, 507

(Tex.App. – Fort Worth 2012), which State Farm contends stands for the proposition that it need

not plead any wrongdoing by the party against whom it seeks to recover to plead a viable claim

         1
        Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm County
Mutual Insurance Company of Texas are collectively referred to as “State Farm.”



102756/623194-70116228.1
       Case 4:19-cv-01491 Document 22 Filed on 08/16/19 in TXSD Page 2 of 6



for money-had-and-received. (ECF Doc. #18) at pp. 25-26. State Farm’s arguments miss the

point, however, and also overstate the holding in that case. While it may be accurate that, under

certain circumstances, Texas courts have permitted recovery of money-had-and-received from

parties innocent to the initial transaction, what State Farm ignores is that it must first establish

that the money “in equity and good conscience belongs to” State Farm. This requires State Farm

to adequately plead that the money allegedly held by the defendants rightfully belongs to State

Farm – not solely because it originated with State Farm, but because there is some equitable

basis for the money to be returned to State Farm.

         The sole allegation in the Complaint as to why Defendants have any money that that “in

equity and good conscience belongs to State Farm” is contained in paragraph 81, wherein State

Farm alleges:

         Because Dr. Punjwani and P.A.I.N.’s services were not performed, not
         legitimately performed, or not medically necessary, they had no value. Therefore,
         in equity and good conscience, Defendants should be required to pay restitution to
         State Farm Mutual and State Farm County in an amount equal to the total
         amounts they received…

(ECF Doc. #1) at ¶ 81. As addressed more fully in the Motions to Dismiss, State Farm has failed

to adequately plead that P.A.I.N.’s services were not performed, not legitimately performed, or

not medically necessary. And State Farm’s opposition to this motion does nothing to shore this

up. Instead, State Farm attempts to misdirect the Court by suggesting that, despite its consistent

use of the term “fraudulent scheme,” the pleading standard applicable is not that required by

FRCP 9(b), but rather FRCP 8. As addressed in Defendants’ opening motion and in the motion

filed by Dr. Punjwani, State Farm’s Complaint fails under either standard.

         Because State Farm has failed to adequately plead facts to support a finding that any

defendant holds any money that “in equity and good conscience belongs to” State Farm’s claim

for money-had-and-received should be dismissed.

                                                 2
102756/623194-70116228.1
       Case 4:19-cv-01491 Document 22 Filed on 08/16/19 in TXSD Page 3 of 6



         B.        The Roopani Defendants’ Motion Should Be Granted Because State Farm
                   Has Failed To Allege Any Basis To Hold Them Personally Liable

         Contrary to State Farm’s suggestion, a plaintiff cannot hold the members of an LLC

personally liable for claims arising out of the LLC’s conduct simply by styling the cause of

action as an equitable claim for money-had-and-received. Notably absent from State Farm’s

opposition to the instant motion is any legal authority for this suggestion. To the contrary, Texas

courts have consistently required plaintiffs seeking to hold an LLC member personally liable to

plead and prove the elements of piercing the corporate veil. See, e.g., Chico Auto Parts &

Service, Inc. v. Crockett, 512 S.W.3d 560, 572 (Tex.App. – El Paso 2017) (plaintiff has the

burden of affirmatively pleading the proper elements of its theory, and its failure to do so waives

alter ego claims); see also Shook v. Walden, 368 S.W.3d 604, 613-614 (Texas App. – Austin

2012).

         There is no doubt that State Farm has failed to do so here. The only fact allegations State

Farm has pleaded against the Roopani Defendants are contained in paragraphs 20-22 of the

Complaint. And the only fact alleged against them to support State Farm’s money-had-and-

received count is the conclusory allegation that “As a member of P.A.I.N., [the Roopani

Defendants have] received a portion of the funds obtained through Dr. Punjwani and P.A.I.N.’s

fraudulent scheme.” See ECF Doc. #1 at ¶¶ 20-22.2 Even assuming this conclusory allegation

could pass the pleading standard required by Rule 8, let alone Rule 9(b), this is not a sufficient

basis to find these defendants have any personal liability for the alleged claim.

         To the contrary, on its face, the Complaint alleges the basis for liability – receipt of funds

paid by State Farm - exists solely by virtue of the fact that these individuals were members of an

         2
          Confusingly, State Farm contends in its Opposition that it is not “trying to hold [the
Roopani Defendants] personally liable for the misconduct of P.A.I.N.” (ECF Doc. #18) at p.31.
But that is precisely what State Farm is attempting to do.


                                                   3
102756/623194-70116228.1
       Case 4:19-cv-01491 Document 22 Filed on 08/16/19 in TXSD Page 4 of 6



LLC. There is no allegation that any money that belongs to State Farm was paid directly to the

Roopanis. To the contrary, the allegation is only that they received a portion of the funds

P.A.I.N. allegedly received by virtue of their status as members of P.A.I.N. Section 101.114 of

the Texas Business Organizations Code expressly provides that, except to the extent the

company agreement specifically provides otherwise, “a member or manager is not liable for a

debt, obligation, or liability of a limited liability company.” Tex. Bus. Orgs. Code. Ann. §

101.114. Similarly, Section 101.113 further limits a member’s liability, stating “A member of a

limited liability company may be named as a party in an action by or against the limited liability

company only if the action is brought to enforce the member’s right against or liability to the

company.” Tex. Bus. Orgs. Code. Ann. § 101.113; see also Spring St. Partners-IV, L.P. v. Lam,

730 F.3d 427, 443 (5th Cir. 2013). There is no allegation in the Complaint that supports any

finding of individual liability of the Roopani Defendants. As a result, the claim alleged against

them should be dismissed.

II.      CONCLUSION

         WHEREFORE, Defendants respectfully request that this Court grant their Motion to

Dismiss and enter an order dismissing each Defendant and each of State Farm’s claims against

Defendants with prejudice. Defendants further pray for all such other relief as this Court deems

just and proper.

                                                    Respectfully submitted,

                                                    POLSINELLI PC

                                                    By:/s/ Lauren E. Tucker McCubbin
                                                    Lauren E. Tucker McCubbin, Esq.
                                                    900 W. 48th Place, Suite 900
                                                    Kansas City, Missouri 64112
                                                    816-753-1000
                                                    Fax: 816-753-1536
                                                    ltucker@polsinelli.com

                                                4
102756/623194-70116228.1
       Case 4:19-cv-01491 Document 22 Filed on 08/16/19 in TXSD Page 5 of 6




                                            Mark S. Armstrong, Esq.
                                            Texas Bar No. 01321900
                                            Fed. I.D. No. 219390
                                            1000 Louisiana Street, Suite 6400
                                            Houston, Texas 77002
                                            713-374-1600
                                            Fax: 713-374-1601
                                            marmstrong@polsinelli.com
                                            Attorney in Charge

                                            Ebad Khan, Esq.
                                            Texas Bar No. 24092625
                                            Fed. I.D. No. 2810999
                                            1000 Louisiana Street, Suite 6400
                                            Houston, Texas 77002
                                            713-374-1600
                                            Fax: 713-374-1601
                                            ekhan@polsinelli.com

                                         ATTORNEYS FOR DEFENDANTS
                                         PAIN ALLEVIATION & INTERVENTIONAL
                                         NEEDS, LLC N/K/A PAIN ALLEVIATION &
                                         INTERVENTIONAL NEEDS, PLLC
                                         (“P.A.I.N.”), BARKETALI M. ROOPANI,
                                         ANIL B. ROOPANI, AND SOHAIL B.
                                         ROOPANI




                                        5
102756/623194-70116228.1
       Case 4:19-cv-01491 Document 22 Filed on 08/16/19 in TXSD Page 6 of 6



                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the above and foregoing pleading was served via
(_x___) Court’s ECF Notification system; (___) U.S. Mail, postage prepaid; (___) electronic
mail; (_____) Federal Express; and/or (___) hand delivery this 16th day of August, 2019, to:

Jared T. Heck, Esq.                               Todd W. Mensing, Esq.
Ross O. Silverman, Esq.                           Sammy Ford, IV, Esq.
Katten Muchin Rosenman LLP                        Ahmad Zavitsanos Anaipakos
525 W. Monroe Street, Suite 1900                   Alavi & Mensing PC
Chicago, IL 60661-3693                            1221 McKinney Street, Suite 2500
312-902-5200                                      Houston TX 77010
Jared.heck@kattenlaw.com                          713-655-1101
Ross.silverman@kattenlaw.com                      Fax: 713-655-0062
Emily.travis@kattenlaw.com                        tmensing@azalaw.com
                                                  sford@azalaw.com
Emily L. Travis, Esq.                             ATTORNEYS FOR DEFENDANT
Katten Muchin Rosenman LLP                        NOORUDDIN S. PUNJWANI, M.D.
1301 McKinney Street, Suite 3000
Houston, TX 77010
713-270-3446
Fax: 713-270-3401
Emily.travis@kattenlaw.com
ATTORNEYS FOR PLAINTIFFS


                                              /s/ Lauren E. Tucker McCubbin




                                             6
102756/623194-70116228.1
